DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
This action is in response to papers filed 12/23//2021.
Claims 1, 49, 57 have been amended.
Claim 58 has been added by amendment.
Claims 1-2, 4-8, 16, 23-25,  27-31, 33,  44-53, and 56-58 are pending.
Applicant's election with traverse of group I, claims 1-2 in the reply filed on 10/8/2018 is acknowledged.  
Claims 3-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/2018.
Claims 1-2, 44-53, 56-58  are being examined.  
The prior 112(b) and  art rejections have been withdrawn in view of the amendment of the claims to recite, “non-circular.”
Priority
The instant application was filed 01/24/2018 and is a national stage entry of PCT/US16/43487 having an international filing date: 07/22/2016, which claims priority from provisional application 62196725, filed 07/24/2015.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite, “discrete” and “contiguously annealed.”  Review and searching of the specification did not reveal antecedent basis for these limitations.  This objection can be overcome by amending the claim to recite terminology recited in the specification.
Response to Arguments
The response traverses the objection by providing the representative’s interpretation of discrete, “The term "discrete" is a commonly used word and its plain and ordinary meaning is "apart or detached from others; separate, distinct, discontinuous"..  This is noted, but does not provide any evidence to support .  However, Merriam Webster (https://www.merriam-webster.com/dictionary/discrete, downloaded 1/25/2020).  defines:

    PNG
    media_image1.png
    635
    707
    media_image1.png
    Greyscale


The response continues by proving arguments with respect to claim interpretation citing MPEP 2111.01.  This argument has been thoroughly reviewed but is not considered persuasive the instant issue is antecedent basis and/or new matter.  The arms of a padlock probe are discrete as they are distinct elements at the 3’ and 5’ end of a padlock probe.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 44-53, 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 1 in the response of 9/8/2021 was amended to recite, “wherein each of the two or more multi-partite probes includes two discrete sub-probes.”  The response asserts support can be found in  para. [0004], [0005], [0019], [0059], [0070], [0077], [0081], [0084]-[0086], [0091] of the PGPUB.  None of the recited paragraphs recite, “discrete.”  Further review of the cited paragraphs did not reveal implicit support for the amendment.  Further review and searching of the disclosure did not reveal antecedent basis for the limitation. 
Thus the amendment has introduced new matter, as it is attempting to limit the two or more multipartite probes into two discrete sub-probes.
Further the claim 1 in response of 12/23/2021 has been amended to recite  non-circular target proxy moiety.  The response asserts support can be found in pg. 17, In. 10- 30; pg. 20, ln. 28-31; pg. 21, ln. 1-16; pg. 22, ln. 26-31; pg. 23, ln. 1-13; pg. 30, ln. 6-25.  None of the cited portions recite circular or non-circular.  Searching and review of the specification reveal the recitation of, “ For example, in situ methods for sequencing target transcripts (Lee JH et  al., Science (2014); 343(6177):1360-3)., performing proximity ligation (Frei AP et al., Nature Methods (2016); 13(3): 269-75) or circularizing molecular inversion probes on fixed RNA templates (O'Roak BJ et al., Science (2012); 338(6114): 1619-22), may all benefit from the approaches described herein.” (page 37 top).  Thus the specification has positive support for circularizing molecular inversion probes.  Absalan F., Ronaghi M. (2007) Molecular Inversion Probe Assay. In: Bergman N.H. (eds) Comparative Genomics. Methods In Molecular Biology™, vol 396. 
Thus the amendment has introduced new matter,.
Response to Arguments
The response begins traversing the rejection by reviewing case law and MPEP.  This is noted.  The response continues by asserting that one of skill in the art would understand what discrete means.  This argument has been thoroughly reviewed but is not considered persuasive as “discrete” was not rejected as indefinite, but under new matter.  
Thus the rejection is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 44-45, 47, 49, 56-57  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Chemical Communications (2003) volume 49, pages 10013-1005) Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773), 
The prior art as exemplified below demonstrates that use of Rnl2 to ligate two probes  of DNA molecules in which the 3’ of 1 probe has 2 RNA bases and the 5’ end of 
 Zhang teaches multiplex ligation-dependent probe amplification for ultrasenstivtive multiplexed miRNA detection using ribonucleotide modified RNA (title).  
Zhang teaches

    PNG
    media_image2.png
    295
    361
    media_image2.png
    Greyscale

Zhang teaches, “Our strategy for multiplexed miRNA detection based on the
MLPA technique is illustrated in Fig. 1. For detection of each miRNA target (such as miRNA 1 and miRNA 2), the probe A and probe B (1A, 1B and 2A, 2B corresponding to miRNA 1 and miRNA 2, respectively) are designed. Each probe contains a  u minimal, respectively. T4 RNA ligase 2 is employed in this work to ligate DNA probes due to its high specificity.7 J. Nandakumar and S. Shuman have documented that T4 RNA ligase 2 can effectively catalyze the ligation reactions of 3’ -OH RNA and 5’ -PO4 RNA or DNA, which does not discriminate between RNA and DNA on the 5’-PO4 side of the ligation nick. Moreover, they have also proved that the ligation efficiency achieved by using a DNA probe modified only with 3 or 2 ribonucleotides at the 3’ -OH side is similar 
While Zhang teaches the applying, annealing, ligating of multipartitite DNA probes with 2 RNA bases at the 3’ end  to  5’ phosphate for multiple detection of miRNA, Zhang does not specifically teach fixed samples.  

    PNG
    media_image3.png
    298
    1006
    media_image3.png
    Greyscale

However, Nilsson teaches enhanced detection and distinction of RNA by enzymatic probe ligation (title).  Nilsson teaches, “It was recognized early on that the T4 DNA ligase can ligate DNA oligonucleotides hybridizing to RNA strands5,6. RNA-templated ligation of DNA probes has been used to generate molecules, amplifiable by polymerase chain reaction (PCR) by means of general sequences present at the remote ends of a pair of ligation probes7. The method has been applied to detect viral RNA nd column, 2nd paragraph).
In figure 1, Nilsson teaches two probes that are enzymatically ligated together to detect RNA.  
Nilsson teaches, “Ligase-mediated gene detection could therefore provide highly sensitive and accurate ligase-mediated detection and distinction of RNA sequence variants in solution, on DNA microarrays, and in situ.” 791, 2nd column, 1st  paragraph).
Nilsson teaches, “RNA-templated ligation of RNA probes has been used for detection of transcripts in experiments where ligation products were amplified by the QB replicase!”. It is thus possible to substitute RNA-templated ligation of either DNA or RNA probes for an RT step before amplification. However, no analysis has been presented of optimal reaction conditions for RNA-templated DNA ligation, and it is not known how well probe ligation reactions can discriminate among variants of RNA target sequences. We found that under low-salt and low-ATP conditions, high concentrations of T4 DNA ligase efficiently joined DNA oligonucleotides, hybridized in juxtaposition on RNA target strands (M.N., manuscript in preparation). In order to determine if probe ligation reactions can be used to distinguish RNA sequence variants, a set of four in vitro transcripts of amplified synthetic oligonucleotides were prepared that differed in one centrally located position.” (page 791, last paragraph).
st column, top)
Nilsson teaches the use of nM concentrations of reactants for the analysis.  Thus Nilsson teaches the use of two or more copies of multipartite probes (experimental protocol).
Koch teaches use of circle probes hybridized to RNA in situ for detection and amplification of RNA in formalin fixed samples (0307-308)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to perform the method of Zhang  in situ in fixed cells.  The artisan would be motivated to use fixed cells to examine archived sample that were fixe.  The artisan would have a reasonable expectation of success as Koch  and Nilsson demonstrates fixes cells for analysis in situ by probe ligation was known.  
With regards to claim 44-45,  Koch teaches fixation by formalin to preserve in tissues and cells (307-308, example 5).
With regards to claim 47, Koch teaches Formalin fixed samples (example 5).

With regards to claim 56, Zhang teaches, “each miRNA target can give rise to an amplification product of unique size, permitting that the PCR products produced by different miRNA targets can be well separated using capillary electrophoresis (CE) and sensitively detected using laser-induced fluorescence.” (page 1014, bottom 1st column).  
With regards to claim 57, Nilsson teaches, “Ligation of probes hybridized to RNA target molecules will permit in situ detection of variants of RNA sequences, and the same mechanism could greatly improve both sensitivity and sequence specificity in quantitative studies of gene expression.”(page 793, 1st column, top)
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claims 2, 50-52, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Chemical Communications (2003) volume 49, pages 10013-1005) Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773), as applied to claims 1, 44-45, 47, 49, 56-57 above, and further in view of Ke (Nature methods (2013) volume 10, pages 857-863).
The teachings of Zhang, Nilsson, and Koch are set forth above.  

However, Ke teaches in situ sequencing for RNA preserved in tissues and cells (title abstract).  Ke teaches, “The application of next-generation sequencing technology to RNA sequencing has provided a more comprehensive view of the RNA content of cells than previous techniques2” (page 857, 1st column last paragraph).  Ke teaches, “Here we show that sequencing chemistry can be applied in situ for analysis of up to four-base-pair fragments in single mRNA molecules in the unperturbed context of fixed cells and tissues. Our method is based on padlock probing, rolling-circle amplification (RCA) and sequencing-by-ligation chemistry9–13 (Fig. 1).”  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to release the target complementary probes from the target by use of RNAse or Formamide.  The artisan would be motivated to release the target nucleic acid complementary probe to allow for further analysis of the  sequence including amplification and sequencing.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to release the target complementary sequence and further analyzing it.  
Ke teaches the cells were fixed with paraformaldehyde and washed with ethanol (page 862, 1st column).  
With regards to claim 2,  Ke teaches releasing probes from the cells by use of formamide (page 862, 2nd column, bottom). 

With regards to claim 56, Ke teaches sequencing (figure 1)
Response to Arguments
This is a new grounds of rejection necessitated by amendment.. 
Claims  46, 48, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Chemical Communications (2003) volume 49, pages 10013-1005), Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773),.,   as applied to claims 1, 44-45, 47, 49, 56-57    above, and further in view of Hogan (US2011/0256530).
The teachings of Zhang,  Nilsson, and Koch are set forth above.
While Zhang, Nilsson, and Koch teach the use of fixed samples. Zhang, Nilsson, and Koch do not specifically teach fixing by non-formalin agents.
The specification does not provide a standard by which to determine what relatively intact is relative to or what in the sample is not highly relatively intact i.  The broadest reasonable interpretation in view of the specification is any degradation in RNA in the sample.
Hogan teaches that FFPE results in RNA and DNA that is fragmented and internally modified with chemical damage.
With regards to claims 46, Hogan teaches, “{0034] The present invention relates to methods for reducing polynucleotide degradation and/or protein degradation during sample fixation. While fixation generally occurs by formalin, the present invention contemplates the use of degradation inhibitors with any fixative. Examples of non-
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing dates of the claims to use the non-formalin fixatives including  aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative for the formaldehyde fixation of Nilsson and Koch.  The artisan would be motivated to substitute non-formalin fixatives including  aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative for fomaldehyde to examine RNA levels detected in different fixatives and varying levels of intactness.  The artisan would have a reasonable expectation of success as the artisan would be substituting one art accepted fixative for another.
With regards to claim 48, Hogan teaches the use of blood cells as a biological sample (0027).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to fix cells in suspension such as blood.  The artisan would be motivated as Hogan teaches fixation as well as the use of blood samples.  The artisan would have a reasonable expectation of success as the artisan is merely fixing a known sample that is in suspension (blood cells).
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claims   53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Chemical Communications (2003) volume 49, pages 10013-1005), Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB  as applied to claims 45-49   above, and further in view of Kratz (US2014/0147855)
The teachings of Hogan,  Zhang, Nilsson, and Koch are set forth above.
While Hogan, Zhang,  Nilsson, and Koch teach the use of FFPE fixed samples and sectioning. They do not teach the use of sections of 1-100 microns
However, Kratz teaches the use of 10 micron FFPE samples for the isolation of RNA.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to section the FFPE samples to 10 microns for use in the method of Hogan,  Zhang, Nilsson, and Koch.  The artisan would be motivate to use 10 micron samples to determine if the method of Hogan, Zhang, Nilsson, and Koch allowed for similar results as methods requiring isolation of RNA such as those taught by Kratz.  The artisan would have a reasonable expectation of success as the artisan is merely cutting known fixed specimens to known sizes.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claims  58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Chemical Communications (2003) volume 49, pages 10013-1005),  Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773),.,   as applied to claims 1, 44-45, 47, 49, 56-57    above, and further in view of Cuppoletti (WO2009039202).
The teachings of Zhang, Nilsson, and Koch are set forth above.

However Cuppoletti teaches, “A method for fabricating hydrogel based microarrays by a nanostamping process is provided. A method of manufacturing a patterned hydrogel array is provided comprising the steps of contacting a patterned substrate with a hydrogel substrate to form a substrate complex, wherein the patterned substrate comprises a surface, a first polymer attached to the surface, and a second polymer reversibly attached to the first polymer, the hydrogel substrate comprises a polymer matrix and a plurality of attachment sites along the polymer matrix capable of attaching the second polymer, binding at least one attachment site to the second polymer, disassociating the dimer; and separating the substrate complex to obtain a patterned hydrogel array having a second polymer attached to an attachment site. Methods where the second polymer is synthesized using the first polymer as template are provided. Hydrogel arrays manufactured according to the methods of the invention are provided.” (abstract).
Cuppoletti teaches, “[0002] The present application relates generally to polymer microarrays and methods for fabricating polymer microarrays. In particular, the application relates to hydrogel based microarrays fabricated by a nanostamping process.”
Cuppoletti teaches, “0014] Specific molecules can spontaneously arrange on various surfaces forming two-dimensional mono-molecular layers called self-assembled 
Cuppoletti teaches amplifying of target prior to stamping or after stamping (0077 and 0107).
Cuppoletti teaches multiple labels for labeling oligonucleotides (0124)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to stamp the ligated target nucleic acid proxies to a target suitable and amplifying the target nucleic acid proxy and labeling amplified products with multiple fluorescent colored oligonucleotides.  The artisan would have a reasonable expectation of success as the artisan is merely using known method to stamp, amplify and hybridize.  
Response to Arguments


Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634